Name: Commission Regulation (EEC) No 1629/87 of 10 June 1987 concerning the stopping of fishing for cod by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 6 . 87No L 152714 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1629/87 of 10 June 1987 concerning the stopping of fishing for cod by vessels flying the flag of Germany from 29 May 1987 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as last amended by Regulation (EEC) No 4027/86 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 4035/86 of 22 December 1986 allocating certain catch quotas between Member States for vessels fishing in the Norwegian economic zone and the fishery zone around Jan Mayen (3) provides for cod quotas for 1987 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission , catches of cod in the waters of ICES divisions I and II (Norwegian waters north of 62 ° N) by vessels flying the flag of Germany or registered in Germany have reached the quotas allocated for 1987 ; whereas Germany has prohibited fishing for this stock as Article 1 Catches of cod in the waters of ICES divisions I and II (Norwegian waters north of 62 ° N) by vessels flying the flag of Germany or registered in Germany are deemed to have exhausted the quota allocated to Germany for 1987 . Fishing for cod in the waters of ICES divisions I and II (Norwegian waters north of 62 ° N) by vessels flying the flag of Germany or registered in Germany is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovemen ­ tioned vessels after the date of application of this Regula ­ tion . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 29 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 June 1987 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 220, 29 . 7. 1982, p . 1 . 0 OJ No L 376, 31 . 12. 1986, p . 4 . (3 OJ No L 376, 31 . 12 . 1986, p. 80 .